Citation Nr: 1822762	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-25 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the U.S. Army and to his family, and his service to his country is greatly appreciated.  The Veteran died in November 2012.  The appellant is the Veteran's surviving spouse.  

The Veteran served in the U.S. Army from January 1954 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran died in November 2012.  The cause of death listed was due to subarachnoid hemorrhage, blunt impact to the head. 

2.  At the time of his death, the Veteran was in receipt of service connection for bilateral hearing loss at 80 percent, tinnitus at 10 percent; right ankle instability at 10 percent, left ankle instability at 10 percent, and bilateral pes planus with bilateral calcaneal spurs at 10 percent.

3.  The Veteran's service-connected bilateral hearing loss, tinnitus, and bilateral pes planus with bilateral calcaneal spurs contributed substantially or materially to the Veteran's cause of death.

4.  The Veteran was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did contribute substantially or materially to the Veteran's death.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 are not met.  38 U.S.C. § 1318 (West 2012); 38 C.F.R. §§ 3.22, 20.1106 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Law and Analysis

The appellant contends that the Veteran's service-connected disabilities caused or contributed to the Veteran's death.  Specifically, the appellant contends that due to the Veteran's bilateral hearing loss and his foot disability, the Veteran had poor balance and experienced frequent accidents during which he would lose his balance and fall down.  See October 2017 Spouse's Buddy Statement. 

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5 (a) (1).

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312 (a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Here, the Veteran's November 2012 death certificate reflects that he died on November [REDACTED], 2012, due to subarachnoid hemorrhage, blunt impact to the head.  No underlying or significant contributing causes were listed.  The manner of death was ruled as an accident, as the Veteran fell from a ladder and sustained a head injury.

At the time of death, the Veteran was in receipt of service connection for bilateral hearing loss, tinnitus, bilateral pes planus with bilateral calcaneal spurs; right ankle instability, and left ankle instability.  The Veteran's service treatment records reflect no complaint, finding, or diagnosis for a condition related to his cause of death.  

However, in an August 2017 medical opinion, Dr. H.S., after review of the Veteran's claims file, opined that it is more likely than not that the Veteran's service connected bilateral pes planus with bilateral calcaneal spurs, severe bilateral hearing loss, and tinnitus, each contributed materially and substantially to the Veteran's long history of falls, which in turn caused the Veteran's untimely death. 

Dr. H.S. explained that the Veteran experienced considerable limitations with his balance and ability to properly ambulate for many years prior to his death.  Dr. H.S. referenced the Veteran's April 1999 VA examination report, which noted limitations from pes planus and calcaneal spurs of both feet that were significant for prolonged standing and ambulation.  Additionally, Dr. H.S. referred to a September 2004 report from Dr. R.E.T., which documented pes planus complications in both feet since the Veteran's time in the military, contributing to ongoing pain, swelling, and fatigue with prolonged standing and walking.  Also, a similar report dated August 2006 from Alto Medical Group documented constant bilateral foot pain that radiates to the ankles, resulting in pain, stiffness, swelling, and fatigue upon standing and walking, which significantly limited the Veteran's ability to do either.  Furthermore, Dr. H.S. notes that a history of cramping which led to numerous falls was noted in an April 2007 nursing note.  Dr. H.S. also cites to a 2010 study published in Indian Journal of Physiotherapy and Occupational Therapy that reports that as a degree of pes planus deformity increases, the degree of static postural stability decreases, noting the inability to adjust or control posture effectively, which leads to an increased risk of falling and injury.

Additionally, Dr. H.S. notes that the Veteran's significant hearing impairment at 80 percent means that the Veteran's hearing was impaired to the point of near-deafness.  Dr. H.S. cites to a 2012 study from the American Medical Association that discusses a case study supporting "a strong association between audiometric hearing loss and incident falls."  Furthermore, Dr. H.S. points to a June 2000 medical opinion by Dr. B.M. which states that the Veteran has "severe tinnitus."  Dr. H.S. notes that tinnitus, especially, when combined with severe hearing loss, contributes to the increased risk of dizziness and balance stability impairment.  

Thus, the Board finds that Dr. H.S.'s medical opinion, which is based on sufficient facts and data and includes a well-reasoned rationale, supports a finding that the Veteran's service-connected bilateral pes planus with bilateral calcaneal spurs, severe bilateral hearing loss, and tinnitus, contributed materially and significantly to the Veteran's cause of death.  As such the claim should be granted. 


II.  DIC under U.S.C. §  1318

Law and Analysis

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected. 38 U.S.C. § 1318 (a); 38 C.F.R. § 3.22 (a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C. § 1318 (b); 38 C.F.R. § 3.22 (a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22 (c).

For purposes of the statute and regulation, "entitled to receive" includes a situation in which the veteran would have received total disability compensation at the time of death but for clear and unmistakable error in a decision on a claim filed during the veteran's lifetime.  38 C.F.R. § 3.22 (b)(1).

In the present case, the Veteran was discharged from service in January1962.  At the time of his death he had been awarded service connection for bilateral hearing loss, with a 80 percent effective September 3, 2004, for tinnitus, with a 10 percent rating effective June 1999; left ankle instability, with a 10 percent rating effective September 8, 2003; right ankle instability, with a 10 percent rating effective September 8, 2003; bilateral pes planus with bilateral calcaneal spurs, with a 10 percent rating effective September 8, 2003.  The Veteran was granted individual unemployability from September 4, 2004.  His combined disability rating was 80 percent from September 8, 2003; 90 percent effective September 3, 2004, and totally disabled effective September 4, 2004 through the date of his death in November 2012, a period of less than ten years.

The Veteran was not service-connected for any other disabilities during his lifetime. Furthermore, clear and unmistakable error has not been found nor alleged regarding any prior VA rating decision.  The evidence of record does not show that the Veteran was continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Also, the evidence does not show that he was a former POW.  Therefore, the criteria for DIC benefits under 38 U.S.C. § 1318 are not met.

For the foregoing reasons, the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.§ 1318.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.





(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for the Veteran's cause of death is granted.

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied. 






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


